 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKrafcor Corporation and Teamsters Local UnionNo. 245, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 17-CA-10871June 22, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTERUpon a charge filed on March 4, 1982, by Team-sters Local Union No. 245, affiliated with Interia-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America, herein calledthe Union, and duly served on Krafcor Corpora-tion, herein called Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 17, issued a com-plaint on March 16, 1982, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge, com-plaint, and notice of hearing before an administra-tive law judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on February 5,1982, following a Board election in Case 17-RC-9276, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about March 1, 1982, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On March 24, 1982, Re-spondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On April 8, 1982, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on April 13, 1982,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. RespondentI Official notice is taken of the record in the representation proceed-ing, Case 17-RC-9276, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Ca, 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello. 269 F.Supp. 573(D.C.Va 1967); Follett Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.262 NLRB No. 50thereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent admits itsrefusal to bargain with the Union. Respondentdenies, however, that it thereby violated Section8(a)(5) and (1) of the Act, arguing that the Boardimproperly certified the Union. Respondent assertsthat the Union engaged in conduct which improp-erly influenced the outcome of the election, andrequests that the complaint be dismissed in its en-tirety and that Respondent be permitted to recoverits attorney's fees and other costs under the provi-sions of the Equal Access Justice Act of 1980, 5U.S.C. Sections 500 and 504. The General Counselcontends that Respondent is attempting to relitigatethe issues it raised in the related representation pro-ceeding. We agree with the General Counsel.Review of the record herein, including therecord in Case 17-RC-9276, shows that pursuantto a Stipulation for Certification Upon ConsentElection approved by the Regional Director onJuly 27, 1981, an election was conducted August13, 1981. The tally was 37 ballots for, and 33against, the Union, with no challenged ballots.Thereafter, Respondent filed timely objections tothe conduct of the election alleging that (I) theUnion made misrepresentations of material facts,(2) the Union by and through its agents and repre-sentatives created an atmosphere of fear by threatsof physical violence, reprisals, restraint, and coer-cion of employees which prevented the employeesfrom exercising a free and untrammeled choice inthe election, and (3) the secrecy of at least four bal-lots was not maintained, as it was possible duringthe counting of the ballots to determine the identityof these voters.On October 1, 1981, the Regional Directorissued his Report on Objections recommending thatRespondent's objections be overruled and that aCertification of Representative issue in favor of theUnion. On October 23, 1981, Respondent filed ex-ceptions to the Regional Director's report contend-ing that the Regional Director should have sus-tained its Objections 1, 2, and 3, and issued anorder directing a new election. On February 5,1982, the Board issued its Decision and Certifica-384 KRAFCOR CORPORATIONtion of Representative2adopting the Regional Di-rector's findings and recommendations and certify-ing the Union as the exclusive representative of Re-spondent's employees in the appropriate unit. Itthus appears that Respondent is attempting to raiseherein issues which were raised and determined inthe underlying representation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.sAll issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.4On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a Missouri corporation engaged in the man-ufacture and distribution of corrugated paper con-tainers at its facility located at 2741 South Scenic,Springfield, Missouri. Respondent, in the courseand conduct of its business, annually purchasesgoods and services valued in excess of $50,000 di-rectly from sources located outside the State ofMissouri.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.·Not reported in volumes of Board Decisions.s See Plttbargh Plate Glass Co v. N.LAR, 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).Respondent also filed a motion to (1) rescind the certification, (2) re-consider and order a hearing in the representation case on disputed issuesof fict, and (3) postpone proceedings in Case 17-CA-10871. Inasmuch aswe have granted the General Counsel's Motion for Summary Judgment,we hereby deny Respondent's motion described above. We also deny itsrequest for attorney's fees.II. THE LABOR ORGANIZATION INVOLVEDTeamsters Local Union No. 245, affiliated withInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, is alabor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time hourly paidproduction, maintenance and warehouse em-ployees, including over-the-road truck drivers,but excluding office clerical employees, man-agerial persons, sales persons, quality controlemployees, professional employees, guards andsupervisors as defined in the Act, and all otheremployees.2. The certificationOn August 13, 1981, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 17, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton February 5, 1982, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about February 19, 1982, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about March 1, 1982, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceMarch 1, 1982, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir.1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Krafcor Corporation is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. Teamsters Local Union No. 245, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, is a labor organization within the meaning ofSection 2(5) of the Act.3. All full-time and regular part-time hourly paidproduction, maintenance and warehouse employ-ees, including over-the-road truckdrivers, but ex-cluding office clerical employees, managerial per-sons, sales persons, quality control employees, pro-fessional employees, guards and supervisors as de-fined in the Act, and all other employees, consti-tute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since February 5, 1982, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about March 1, 1982, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Krafcor Corporation, Springfield, Missouri, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Teamsters LocalUnion No. 245, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All full-time and regular part-time hourly paidproduction, maintenance and warehouse em-ployees, including over-the-road truck drivers,but excluding office clerical employees, man-agerial persons, sales persons, quality controlemployees, professional employees, guards andsupervisors as defined in the Act, and all otheremployees.386 KRAFCOR CORPORATION(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its facility at 2741 South Scenic,Springfield, Missouri, copies of the attached noticemarked "Appendix."5Copies of said notice, onforms provided by the Regional Director forRegion 17, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered byany other material.(o) Notify the Regional Director for Region 17,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Teamsters Local Union No. 245, affili-ated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time hourlypaid production, maintenance and ware-house employees, including over-the-roadtruck drivers, but excluding office clericalemployees, managerial persons, sales per-sons, quality control employees, professionalemployees, guards and supervisors as de-fined in the Act, and all other employees.KRAFCOR CORPORATION387